Citation Nr: 0737773	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  04-40 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Evaluation of chronic right heel pain, status post 
osteotomy for Haglund's deformity, currently rated as 10 
percent disabling.


2.  Entitlement to an initial evaluation in excess of 10 
percent, for chronic adjustment disorder with depressed mood 
and anxiety, secondary to the service-connected disability of 
chronic left elbow pain with cubital tunnel syndrome, status 
post ulnar nerve transposition.


REPRESENTATION

Appellant represented by:	Dustin P. Elias, Esq.


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1983 to July 
1990.  

This case comes before the Board of Veterans' Appeals (Board) 
pursuant to an Order of the United States Court of Appeals 
for Veterans Claims (Court) dated in July 2007.  That Order 
vacated a July 2006 decision of the Board and remanded the 
matter to the Board for compliance with instructions in a 
Joint Motion for Remand between the parties.

The matter initially came before the Board on appeal from an 
April 2004 decision rendered by the Columbia, South Carolina 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which, in part denied a claim for an increased 
evaluation for chronic right heel pain, status post osteotomy 
for Haglund's deformity, rated as 10 percent disabling; and 
granted service connection for a chronic adjustment disorder 
with depressed mood and anxiety, secondary to the service-
connected disability of chronic left elbow pain with cubital 
tunnel syndrome, status post ulnar nerve transposition and 
assigned a disability rating of 10 percent, effective from 
February 10, 2004.

A video-conference hearing was held in October 2005 before 
the undersigned Veterans' Law Judge.  A transcript is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  Upon a review of the file, it appears that this case 
must be remanded for proper notice to the veteran under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  


Chronic Right Heel Pain 

The veteran contends he is entitled to an increased 
evaluation for chronic right heel pain, status post osteotomy 
for Haglund's deformity, currently evaluated as 10 percent 
disabling.  

In the parties' July 2007 Joint Remand, it was determined 
that the Board erred by not ensuring compliance with the duty 
to assist by ensuring that a contemporaneous examination was 
provided to the veteran in connection with his claim for an 
increased disability rating.  The veteran's most recent 
comprehensive VA examination of record was in September 2003.  
However, the evidentiary record reflects that the veteran's 
disability had increased in severity since then.  In this 
regard, it was noted that the veteran underwent surgery on 
his foot in October 2003.  He had to participate in 
rehabilitation and also required use of a walking cane.  The 
veteran was ultimately given a rolling walker for mobility 
assistance.  Finally, the parties noted that the veteran had 
submitted statements to the VA in which he asserted that his 
right heel disorder had worsened.

The veteran was not afforded a VA examination in connection 
with the Board's July 2006 decision which denied an increased 
evaluation for the chronic right heel disability.  VA has a 
duty to obtain a medical examination or opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A (d) (West 2002 & Supp. 2005).  
VA's General Counsel has indicated that when a claimant 
asserts that the severity of a disability has increased since 
the most recent rating examination, an additional examination 
is appropriate. VAOPGCPREC 11-95 (April 7, 1995).  VA is 
required to provide the veteran with a thorough and 
contemporaneous medical examination that takes into account 
the records of prior medical treatment (the complete claims 
folder) so that the disability evaluation will be a fully 
informed one should be accomplished.  See Green v. Derwinski, 
1 Vet. App. 121, 124 (1991).  

Furthermore, the Court has held that in evaluating a service- 
connected disability, functional loss due to pain under 38 
C.F.R. § 4.40 (1997) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1997) must be considered, including 
use during flare-ups.  DeLuca v. Brown, 8 Vet.App. 202, 206 
(1995).  In light of the applicable provisions of the VCAA, 
an orthopedic examination should be afforded the veteran 
before an appellate decision on the merits of his claim.  


Chronic adjustment disorder

The veteran contends he is entitled to an initial disability 
evaluation in excess of 10 percent for his chronic adjustment 
disorder, secondary to the service-connected disability of 
chronic left elbow pain with cubital tunnel syndrome, status 
post ulnar nerve transposition.  

At the October 2005 hearing before the undersigned Veterans 
Law Judge, the veteran testified that he had been receiving 
treatment from a Dr. G., at the VA.  These records were not 
obtained and associated with the claims file.  The claims 
file contains VA medical evidence dated as recently as April 
2005.  Additional records, if any, are in the constructive 
possession of VA and must therefore be located and associated 
with the veteran's claims file.  

In light of the applicable provisions of the VCAA, the Board 
also finds that a psychiatric examination to assess the 
current severity of his chronic adjustment disorder should be 
afforded the veteran before an appellate decision on the 
merits of his claim.  The most recent comprehensive mental 
health examination was conducted in March 2004.  As this 
examination is over three years old, the Board considers it 
is "stale," and a contemporaneous examination is necessary.  
See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the veteran a 
corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation 
as to the information or evidence 
needed to establish a disability rating 
and effective date for the claim on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should contain the veteran 
obtain the names and addresses of all VA 
and non-VA medical care providers who 
treated the veteran for his chronic right 
heel disorder and his chronic adjustment 
disorder since 2005.  After the veteran 
has signed the appropriate releases, 
those records should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.

3.  The RO should ask whether the veteran 
is receiving Social Security disability 
benefits.  If so, the RO is to obtain 
from the Social Security Administration 
all records pertinent to the appellant's 
claim for Social Security disability 
benefits as well as the medical records 
relied upon concerning that claim.

4.  The RO should schedule the veteran 
for VA orthopedic and psychiatric 
examinations to ascertain the current 
severity of the service-connected right 
heel pain, status post osteotomy for 
Haglund's deformity and the service-
connected chronic adjustment disorder.  
Prior to the examination, the claims 
folder must be made available to the 
physicians for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.

Regarding the right heel disorder, the 
physician should discuss the current 
severity and level of impairment 
exhibited by the right heel disorder.  
The examiner should also specify whether 
the right heel disorder is best described 
as: moderate, moderately severe, or 
severe.  Additionally, the examiner 
should state whether there is additional 
functional limitation due to factors such 
as pain, weakness, fatigability, or 
incoordination.  38 C.F.R. §§ 4.40 and 
4.45 (2006) and DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  If there is no pain, no 
limitation of motion and/or no limitation 
of function, such facts must be noted in 
the examination report.  The examiner 
should also discuss in detail whether the 
chronic right heel disorder prevents the 
veteran from obtaining and maintaining 
substantially gainful employment.

Regarding the psychiatric disability, the 
psychiatrist or psychologist performing 
the evaluation should describe all 
current manifestations of the service- 
connected adjustment disorder.  A Global 
Assessment of Functioning (GAF) score 
should be assigned reflecting 
symptomatology of the adjustment 
disorder.  The examiner should discuss in 
detail whether the adjustment disorder 
prevents the veteran from obtaining and 
maintaining substantially gainful 
employment. 

The examiner should also state which of 
the following more nearly approximates 
the current severity of the veteran's 
service-connected chronic adjustment 
disorder: (a), (b), (c), (d), or (e):

(a) Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name; 
or

(b) Occupational and social impairment, 
with deficiencies in most areas, such as 
work, school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships; or

(c) Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships; or

(d) Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods of 
inability to perform occupational tasks 
(although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, mild memory loss (such as 
forgetting names, directions, recent 
events; or

(e) Occupational and social impairment 
due to mild or transient symptoms which 
decrease work efficiency and ability to 
perform occupational tasks only during 
periods of significant stress, or; 
symptoms controlled by continuous 
medication.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



